                      Case 4:11-cv-06714-YGR Document 472 Filed 08/10/21 Page 1 of 2


            1    THEODORE J. BOUTROUS JR., SBN 132099                MARK A. PERRY, SBN 212532
                   tboutrous@gibsondunn.com                            mperry@gibsondunn.com
            2    RICHARD J. DOREN, SBN 124666                        CYNTHIA E. RICHMAN (D.C. Bar No.
                  rdoren@gibsondunn.com                              492089; pro hac vice)
            3    DANIEL G. SWANSON, SBN 116556                         crichman@gibsondunn.com
                  dswanson@gibsondunn.com                            GIBSON, DUNN & CRUTCHER LLP
            4    JAY P. SRINIVASAN, SBN 181471                       1050 Connecticut Avenue, N.W.
                  jsrinivasan@gibsondunn.com                         Washington, DC 20036
            5    GIBSON, DUNN & CRUTCHER LLP                         Telephone: 202.955.8500
                 333 South Grand Avenue Los Angeles, CA 90071        Facsimile: 202.467.0539
            6    Telephone: 213.229.7000
                 Facsimile: 213.229.7520                             ETHAN D. DETTMER, SBN 196046
            7                                                          edettmer@gibsondunn.com
                 VERONICA S. MOYÉ (Texas Bar No.                     RACHEL S. BRASS, SBN 219301
            8    24000092; pro hac vice)                               rbrass@gibsondunn.com
                  vmoye@gibsondunn.com                               CAELI A. HIGNEY, SBN 268644
            9    GIBSON, DUNN & CRUTCHER LLP                            chigney@gibsondunn.com
                 2100 McKinney Avenue, Suite 1100                    GIBSON, DUNN & CRUTCHER LLP
          10     Dallas, TX 75201                                    555 Mission Street
                 Telephone: 214.698.3100                             San Francisco, CA 94105
          11     Facsimile: 214.571.2900                             Telephone: 415.393.8200
                                                                     Facsimile: 415.393.8306
          12
                                                                     Attorneys for Defendant APPLE INC.
          13

          14                                    UNITED STATES DISTRICT COURT
          15                            FOR THE NORTHERN DISTRICT OF CALIFORNIA
          16                                               OAKLAND DIVISION
          17     In re Apple iPhone Antitrust Litigation           Case No. 4:11-cv-06714-YGR
          18
                 ______________________________________
          19

          20     Donald R. Cameron, et al.,                        Case No. 4:19-cv-03074-YGR
          21                    Plaintiffs,
                                                                   DECLARATION OF MARK A. PERRY IN
          22            v.                                         SUPPORT OF DEFENDANT APPLE INC.’S
                                                                   MOTION TO COMPEL PLAINTIFFS TO
          23     Apple Inc.,                                       SUBMIT TRIAL PLAN
          24                    Defendant.
                                                                   The Honorable Yvonne Gonzalez Rogers
          25
                                                                   Date:      Nov. 16, 2021
          26                                                       Time:      10:00 a.m.
                                                                   Courtroom: 1, 4th Floor
          27

          28

Gibson, Dunn &
Crutcher LLP         PERRY DECLARATION ISO APPLE’S MOTION TO COMPEL PLAINTIFFS TO SUBMIT TRIAL PLAN
                                           Nos. 4:11-cv-06714-YGR; 4:19-cv-03074-YGR
                       Case 4:11-cv-06714-YGR Document 472 Filed 08/10/21 Page 2 of 2


            1            I, Mark A. Perry, declare:
            2            1.      I am an adult over the age of 18. I am an attorney admitted to practice law before this

            3    Court and all of the Courts of the State of California. I am a partner at the law firm of Gibson, Dunn

            4    & Crutcher LLP, counsel of record for Defendant Apple Inc. in the above-captioned action. I offer this

            5    declaration in support of Apple’s Motion to Compel Plaintiffs to Submit Trial Plan. I have personal

            6    knowledge of all the facts set forth in this declaration (unless otherwise noted), and, if called to testify,

            7    I could and would competently testify to them.

            8            2.      Attached hereto as Exhibit A is a true and correct copy of an excerpt of the transcript

            9    of the August 3, 2021 deposition of Daniel McFadden.

          10             3.      Attached hereto as Exhibit B is a true and correct copy of an excerpt of the transcript

          11     of the July 30, 2021 deposition of Einer Elhauge.

          12             4.      Attached hereto as Exhibit C is a true and correct copy of an excerpt of the transcript

          13     of the August 4, 2021 deposition of Nicholas Economides.

          14             5.      Attached hereto as Exhibit D is a true and correct copy of an excerpt of the transcript

          15     of the October 7, 2019 case management conference.

          16
                                                                          GIBSON, DUNN & CRUTCHER LLP
          17

          18
                                                                          By: /s/        Mark A. Perry
          19
                                                                                 Mark A. Perry
          20
                                                                                 Attorney for Defendant Apple Inc.
          21

          22

          23

          24

          25

          26

          27

          28

Gibson, Dunn &
Crutcher LLP         PERRY DECLARATION ISO APPLE’S MOTION TO COMPEL PLAINTIFFS TO SUBMIT TRIAL PLAN
                                           Nos. 4:11-cv-06714-YGR; 4:19-cv-03074-YGR
